         Case 2:06-cr-00204-RBS Document 276 Filed 11/13/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :
                                                     :      CRIMINAL ACTION
               v.                                    :
                                                     :      NO. 06-204
OMAR TEAGLE                                          :


                                       MEMORANDUM

SURRICK, J.                                                         NOVEMBER 13, 2020

       Omar Teagle filed a habeas petition pursuant to 28 U.S.C. § 2255 on the basis of newly

discovered evidence. In response, the Government moved to dismiss the petition, asserting that

Teagle was not “in custody” at the time that the petition was filed. Teagle responds that his

supervised release in the above-captioned case never ended, and that he was still “in custody” for

Section 2255 habeas purposes. For the following reasons, we conclude that Teagle was in fact

“in custody” when the petition was filed. Accordingly, the Government’s motion to dismiss will

be denied.

I.     BACKGROUND

       On December 27, 2007, Teagle entered a plea of guilty to conspiracy to distribute five

kilograms or more of cocaine, in violation of 21 U.S.C. § 846. (See Case No. 06-204, ECF Nos.

164-65, 207.) On the same day, he pled guilty to conspiracy to commit money laundering, in

violation of 18 U.S.C. § 1956(h) in a separate case before the Honorable Harvey Bartle, III, of

this Court. (See Case No. 07-796, ECF No. 3-5, 17.) Teagle’s money laundering case was

transferred to this Judge on January 8, 2008, because it was related to Teagle’s drug conspiracy

case. (Case No. 07-796, ECF No. 7.) On May 21, 2009, Teagle was sentenced to serve 72
           Case 2:06-cr-00204-RBS Document 276 Filed 11/13/20 Page 2 of 5




months of incarceration followed by five years of supervised release in Case No. 06-204 and

Case No. 07-796. (See Case No. 06-204, ECF No. 207; No. 07-796, ECF No. 17.)

       On July 13, 2011, Teagle’s term of incarceration ended and his supervised release

commenced. (See Case No. 06-624, ECF No. 244; Case No. 07-796, ECF No. 25.) On March 6,

2013, we approved transferring jurisdiction of Teagle’s supervised release pursuant to 18 U.S.C.

§ 3605.1 (Id.) The Honorable Leonard P. Stark accepted the transfer of jurisdiction on April 12,

2013. (Id.; see also District of Delaware Case No. 13-36, ECF No. 3.)

       While on supervised release, Teagle was arrested on a new charge. On June 2, 2014, an

arrest warrant issued for Teagle in Case No. 14-284. (Case No. 14-284, ECF No. 1.) On June 4,

2014, Teagle was indicted and charged with one count of conspiracy to possess 5 kilograms or

more of cocaine with intent to distribute, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A).

(Case No. 14-284, ECF No. 5.) That same day, a bench warrant issued for Teagle. (Case No.

14-284; ECF No. 7; First Unnumbered Entry Following ECF No. 9.) On June 17, 2014, Teagle

stipulated to pretrial detention. (See Case No. 14-284, ECF No. 22.)

       On April 10, 2015, Teagle entered a plea of guilty in Case No. 14-284 to the one-count

Indictment. (See Case No. 14-284, ECF No. 160-162.) On June 14, 2016, Teagle appeared

before the Honorable Petrese B. Tucker for sentencing. (Case No. 14-284, ECF No. 248.) Judge

Tucker sentenced Teagle to 192 months’ imprisonment and 10 years of supervised release.

(Case No. 14-284, ECF Nos. 248, 252.) Judge Tucker’s minute sheet for the sentencing hearing

noted that Teagle was sentenced to “192 Months with credit for time served.” (No. 14-284, ECF

No. 248.)




       1 Jurisdiction was transferred due to Teagle’s residence in Delaware. (Presentence
Report ¶ 42 (on file with Court).)


                                                2
         Case 2:06-cr-00204-RBS Document 276 Filed 11/13/20 Page 3 of 5




II.    DISCUSSION

       A petitioner seeking habeas corpus relief must satisfy the prerequisite of being “in

custody” at the time of filing the petition. See 28 U.S.C. § 2255(a). Section 2255(a) provides:

       A prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United States, [. . .], or that the sentence
       was in excess of the maximum authorized by law, or is otherwise subject to
       collateral attack, may move the court which imposed the sentence to vacate, set
       aside or correct the sentence.

Id. (emphasis added). “[T]he ‘in custody’ requirement is liberally construed for purposes of

habeas corpus . . . .” Obado v. New Jersey, 328 F.3d 716, 717 (3d Cir. 2003) (citing Maleng v.

Cook, 490 U.S. 488, 490-92 (1989)). It is well-settled that a petitioner on supervised release or

parole is considered to be “in custody” for purposes of a habeas corpus petition because the

restrictions “significantly restrain [a] petitioner’s liberty to do those things which in this country

free men are entitled to do.” Jones v. Cunningham, 371 U.S. 236, 243 (1963); see also United

States v. Baird, 312 F. App’x 449, 450 (3d Cir. 2008); United States v. Essig, 10 F.3d 968, 970

n.3 (3d Cir. 1993) (finding that a petitioner on or subject to supervised release is “in custody” for

Section 2255 purposes).

       A term of supervised release “commences on the day the person is released from

imprisonment and runs concurrently with any Federal, State, or local term of probation or

supervised release or parole for another offense to which the person is subject or becomes

subject during the term of supervised release.” 18 U.S.C. § 3624(e). However, a term of

supervised release “does not run during any period in which the person is imprisoned in

connection with a conviction for a Federal, State, or local crime unless the imprisonment is for a

period of less than 30 consecutive days.” Id. Recently, in the case of Mont v. United States, 139

S. Ct. 1826, 1832 (2019), the Supreme Court held that “pretrial detention later credited as time



                                                   3
         Case 2:06-cr-00204-RBS Document 276 Filed 11/13/20 Page 4 of 5




served for a new conviction is ‘imprison[ment] in connection with a conviction’ and thus tolls

the supervised-release term under §3624(e).”

       Teagle began his five-year term of supervised release on July 13, 2011. He was arrested

on the new charge in Case No. 14-284 on or about June 2, 2014, before his term of supervised

release had expired. Teagle was held on a detainer from the time of his arrest through his

conviction and sentence on the new charge. Judge Tucker later applied Teagle’s pretrial

detention time to the new conviction as time served. Neither Teagle nor the Government has

presented any evidence concerning the termination of Teagle’s supervised release. We

independently reviewed the Delaware docket and found nothing in that docket that indicates

Teagle’s supervised release ended. See generally D. Del. No. 13-36.

       Therefore, absent any evidence to the contrary, we are compelled to conclude that

Teagle’s supervised release has been tolled from the time that he was arrested in June 2014

through his current incarceration on the new conviction in Case No. 14-284. We reach this

conclusion based upon the plain language of the supervised release statute that the time “does not

run during any period in which the person is imprisoned in connection with a conviction” and

based upon the Supreme Court’s holding that supervised release is tolled when pretrial detention

time is later credited to a new conviction, as it was for Teagle. See 18 U.S.C. § 3624(e); Mont,

139 S. Ct. at 1832.

       The result of this tolling is that although Teagle is no longer incarcerated in Case No. 06-

204, he is still subject to the supervised release imposed at the time of sentencing. He will

presumably have to finish the term of supervised release once he completes his current

incarceration in Case No. 14-284. Construing the “in custody” requirement liberally as the Court




                                                 4
         Case 2:06-cr-00204-RBS Document 276 Filed 11/13/20 Page 5 of 5




must, Teagle is clearly “in custody” on the sentence imposed by this Court in Case No. 06-204

for Section 2255 purposes.

III.   CONCLUSION

       For the foregoing reasons, the Government’s motion to dismiss Teagle’s petition for

failing to meet the “in custody” requirement of Section 2255 will be denied.

       An appropriate Order follows.



                                                    BY THE COURT:


                                                    /s/ R. Barclay Surrick
                                                    R. BARCLAY SURRICK, J.




                                                5
